         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 1 of 36




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

THE FREDERICK DOUGLASS
FOUNDATION, INC.
801 G Street, NW
Washington, D.C. 20001;

STUDENTS FOR LIFE OF AMERICA
1000 Winchester St. Suite 301
Fredericksburg, VA 22401;

WILLIAM CLEVELAND                                      Case No.: 1:20-cv-03346
2121 Jamison Ave. Unit 501E
Alexandria, VA 22314;

ROBERT L. GURLEY, JR.
14311 Deloice Crescent
Newport News, Virginia 23602; and

ANGELA TINA WHITTINGTON
2278 Bluebird Lane
Locust Grove, VA 22408

                              Plaintiffs,
v.
DISTRICT OF COLUMBIA,
Karl A. Racine, Attorney General
400 6th Street, NW
Washington, D.C. 20001

Muriel Bowser, Mayor, District of Columbia
1350 Pennsylvania Ave., NW
Washington, D.C. 20004

                              Defendant.


                     PLAINTIFFS’ FIRST AMENDED COMPLAINT
       Plaintiffs, The Frederick Douglass Foundation, Inc., Students for Life of America, William
Cleveland, Robert L. Gurley, Jr., and Angela Tina Whittington allege as follows:
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 2 of 36




                                        INTRODUCTION
       1.       This case is an as-applied federal civil rights action brought pursuant to 42 U.S.C.

§ 1983 challenging the constitutionality of the District’s application of District of Columbia Code

§ 22-3312.01 to Plaintiffs.

       2.       On August 1, 2020, Frederick Douglass Foundation and Students for Life of

America held a joint rally to declare that “Black Pre-Born Lives Matter,” against the backdrop of

significant protest activity in the District of Columbia following the high-profile deaths of African

Americans when being confronted and/or arrested by law enforcement officers. In June 2020, D.C.

Mayor Muriel Bowser had commissioned a mural declaring “Black Lives Matter” in permanent

yellow paint, the length of an entire city block, extending the width of the street. Shortly after the

mural was painted, another mural reading “Defund the Police,” done in nearly identical style, was

also painted along the same public street by Black Lives Matter D.C. In response to these murals,

Plaintiffs sought to paint a similar mural outside of the Planned Parenthood Carole Whitehill

Moses Center in D.C. The mural was to read “Black Pre-Born Lives Matter,” to recognize the fact

that Planned Parenthood and the abortion industry kill tens of thousands of unborn African-

American children in the womb each year.

       3.       After receiving a permit for the assembly and verbal confirmation from a police

officer that the Plaintiffs would be able to paint, the Plaintiffs gathered at approximately 6:00 A.M.

on August 1, ready to paint their message. Instead, they were confronted by myriad police cars and

law-enforcement officers. Plaintiffs were informed that, if they used paint or even washable

sidewalk chalk on either the street or the public sidewalk, they would be arrested and taken to jail

under the District’s law prohibiting the defacement of public property. Despite this warning, two



                                                  2
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 3 of 36




students decided to chalk the message on the public sidewalk, and were immediately arrested,

unable to even finish writing the short message.

        4.      The Plaintiffs were prohibited from communicating their message, even though

other messages are now permanently emblazoned along the streets of the District in a nearly

identical format. The only difference between the Plaintiffs’ desired mural and the other

permitted—and permanent—murals is the content of the message.

        5.      The District of Columbia, like many American jurisdictions, prohibits the

defacement of public property. District of Columbia Code § 22-3312.01 (the “Defacement

Ordinance”). While such laws are intended to prohibit criminal activity, they may not be used as

a tool to silence disfavored speech. But this is precisely what the District and the Defendants have

done.




                                                   3
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 4 of 36




The District of Columbia permitted these messages:1




1
 Photographs from: Wright, Robin, The Secret Project That Led to Black Lives Matter Murals
Coast to Coast, THE NEW YORKER (June 9, 2020), https://www.newyorker.com/news/news-
desk/the-secret-project-that-led-to-black-lives-matter-murals-coast-to-coast (last accessed Oct.
20, 2020); Photograph from: Carlson, Margaret, Why ‘defund the police’ is deadly for democrats,
NEW YORK DAILY NEWS (June 8, 2020), https://www.nydailynews.com/opinion/ny-oped-why-
defund-the-police-is-deadly-20200608-zeq554ejubfrlazrw2ysqzkoei-story.html (last accessed
Oct. 20, 2020).

                                               4
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 5 of 36




But it deemed this message criminal activity:




       6.       While the Plaintiffs support the ability of all individuals and organizations to

peacefully express their beliefs, the District of Columbia is prohibited from favoring one message

over another. It is axiomatic that the government cannot choose which messages succeed and

which are censored in our diverse society. As the Supreme Court has emphatically held, “the

people lose when the government is the one deciding which ideas should prevail.” National

Institute of Family and Life Advocates v. Becerra, 138 S. Ct. 2361, 2375 (2018).

       7.       In contrast to the conspicuous message “Black Lives Matter = Defund the Police,”

members of the Plaintiff organizations were arrested for merely chalking a small message,

comprising not even half the width of the public sidewalk, with washable sidewalk chalk. The

Plaintiffs were completely unable to communicate their message that “Black Pre-Born Lives

Matter” in a manner identical to the “Black Lives Matter” and “Defund the Police” murals painted

in permanent yellow paint on the public streets of the District. Given that two students were



                                                5
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 6 of 36




arrested, Plaintiffs credibly feared that they would be arrested for peacefully expressing their

views. The District’s enforcement of the Defacement Ordinance against Plaintiffs chills the

exercise of Plaintiffs’ First Amendment freedoms. The Defendants’ actions are blatant viewpoint

discrimination, which the United States Constitution does not tolerate.


                                 JURISDICTION AND VENUE

       8.       This action arises under the United States Constitution and 42 U.S.C. §1983, and

this Court therefore has jurisdiction over the federal claims by operation of 28 U.S.C. §§ 1331 and

1343. This Court has authority to grant the requested injunctive relief under 28 U.S.C. § 1343; the

requested declaratory relief under 28 U.S.C. §§ 2201 and 2202; and costs and attorneys’ fees under

42 U.S.C. § 1988(b).

       9.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because the

Defendants reside in this district and all acts described in this Complaint occurred in this district.


                                             PARTIES

Plaintiffs
       10.      Plaintiff The Frederick Douglass Foundation, Inc. (“FDF”) is a not-for-profit

corporation duly incorporated under the laws of North Carolina, with its principal place of business

at 801 G Street NW, Washington, D.C. 20001.

       11.      Plaintiff Students for Life of America (“SFLA”) is a not-for-profit corporation

duly incorporated under the laws of the District of Columbia, with its principal place of business

at 1000 Winchester St. Suite 301, Fredericksburg, VA 22401.

       12.      Plaintiff William Cleveland is a resident of Alexandria, Virginia.

       13.      Plaintiff Robert L. “J.R.” Gurley, Jr. is a resident of Newport News, Virginia.

                                                  6
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 7 of 36




       14.      Plaintiff Angela Tina “Tina” Whittington is a resident of Locust Grove, Virginia.

Defendants
       15.      Defendant District of Columbia is a municipal corporation existing under the laws

of the Constitution of United States and is a corporate entity capable of suing and being sued.


                                   FACTUAL BACKGROUND

The Frederick Douglass Foundation, Inc.

       16.      The Frederick Douglass Foundation is a national education and public policy

organization with local chapters across the United States that advocates free-market and limited-

government ideas as solutions to the hardest problems facing our nation.

       17.     Members of the Frederick Douglass Foundation believe: We live in a land of liberty

where natural rights of individuals precede and supersede the power of the state. We are a

constitutional republic in which government power is limited and employed for the purpose of

providing legitimate public goods rather than for the benefit of insiders and narrow interest groups.

We believe in the free market in which persons, individually or collectively, have the natural right

to sell goods and services to willing buyers, and in which the individual pursuit of economic

opportunity benefits all. We are a free society where citizens solve social problems not only

through government but also by working together in families, neighborhoods, churches, charities,

and other private, voluntary organizations.

       18.      FDF provides tools for improving the economic status of the individuals, families,

and businesses within the targeted communities, thus, enhancing the quality of life.

       19.     FDF acts as a liaison between black, faith-based organizations and conservative

candidates, parties, and elected officials.


                                                 7
            Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 8 of 36




           20.   FDF seeks to educate the public about the social, cultural, spiritual, and civic

  rights needs of our nation.

           21.   FDF trains political workers, volunteers, and candidates as leaders in the political

  arena.

           22.   FDF, with their state affiliates across the country, stands for and with Black

  America, including the most vulnerable among this population: those black babies still in the

  womb. As a public policy and educational organization, FDF is a collection of pro-active

  individuals committed to developing innovative and new approaches to today’s problems,

  including the systemic racism of Planned Parenthood and its founder.

           23.   Plaintiff Robert L. “J.R.” Gurley, Jr. is the President of the Virginia chapter of

FDF. Mr. Gurley also serves as the young adult pastor of The World Outreach Worship Center in

Newport News, Virginia.

           24.   Plaintiff William “Bill” Cleveland is a volunteer with FDF. Mr. Cleveland served

with the United States Capitol Police for 15 years and is a former City Councilman and Vice Mayor

for the City of Alexandria.

           25.   Plaintiffs J.R. Gurley and Bill Cleveland have a sincere religious belief that all

human beings, from the moment of conception, are created in the image of God, and therefore

believe that abortion is a grave sin. Their pro-life convictions stem from their deeply held religious

beliefs.




                                                   8
            Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 9 of 36




Students for Life of America

       26.       Students for Life of America is the nation’s largest youth pro-life organization.

SFLA is dedicated to training and equipping college, high school, middle, medical, and law school

students.

       27.      SFLA exists to recruit, train, and mobilize pro-life students to abolish abortion.

       28.      SFLA works to equip students across America to defend the unborn and help young

mothers on their campuses. Since launching full-time in 2006, SFLA has helped to establish and

build over 1,250 student pro-life organizations and train more than 100,000 students nationwide.

       29.      Students for Life exists to recruit, train, and mobilize students and young adults to

abolish abortion. The Students for Life groups SFLA supports and mentors on campuses are the

key to achieving SFLA’s goal of abolishing abortion. These pro-life student leaders across

America work to change the hearts and minds of their peers, to save lives, and to recruit more

young people to join their movement. In addition, these leaders work to support pregnant and

parenting mothers.

       30.      SFLA launches and supports Students for Life groups in colleges, high schools,

 middle schools, law schools, and medical schools throughout the nation to educate other young

 people about the violence of abortion, create new pro-life individuals, and transform campuses

 into places that support pregnant and parenting students.

       31.       Plaintiff Tina Whittington is the Executive Vice President of SFLA.

       32.       Plaintiff Tina Whittington has a sincere religious belief that all human beings, from

the moment of conception, are created in the image of God, and therefore believes that abortion is

a grave sin. Her pro-life convictions directly stem from her deeply held religious beliefs.


                                                  9
        Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 10 of 36




The District’s Defacement Ordinance

       33.      The District of Columbia prohibits the defacement of public property, upon pain

of criminal penalties. District of Columbia Code § 22-3312.01 provides:

               It shall be unlawful for any person or persons willfully and wantonly
               to disfigure, cut, chip, or cover, rub with, or otherwise place filth or
               excrement of any kind; to write, mark, or print obscene or indecent
               figures representing obscene or objects upon; to write, mark, draw,
               or paint, without the consent of the owner or proprietor thereof, or,
               in the case of public property, of the person having charge, custody,
               or control thereof, any word, sign, or figure upon:

               (1) Any property, public or private, building, statue, monument,
               office, public passenger vehicle, mass transit equipment or facility,
               dwelling or structure of any kind including those in the course of
               erection; or

               (2) The doors, windows, steps, railing, fencing, balconies,
               balustrades, stairs, porches, halls, walls, sides of any enclosure
               thereof, or any movable property.

Protests in the District

       34.      Following the death of George Floyd while being arrested by a Minneapolis police

officer, the District of Columbia experienced significant protest activity. As a result of Floyd’s

death and multiple media reports of African-American individuals killed by law enforcement

officers, protests began in May 2020 and continued throughout the summer.




                                                 10
        Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 11 of 36




       35.     During the course of these protests, Mayor Bowser commissioned a mural,

extending along 16th Street, NW, in letters extending laterally across the entire width of the street,

displaying the words “Black Lives Matter.”2




       36.      One day after the “Black Lives Matter” mural was unveiled, protestors with Black

Lives Matter D.C. painted the words “Defund the Police” in response to Mayor Bowser’s

message.3 The protestors also modified the painting of the D.C. flag next to the “Black Lives




2
 Nirappil, Fenit, et al, ‘Black Lives Matter’: In giant yellow letters, D.C. Mayor sends message to
Trump, THE WASHINGTON POST (June 5, 2020), https://perma.cc/XJ3P-Q9FT (last accessed Oct.
7, 2020). The mural comprises two blocks of 16th Street, NW, between K and H streets, directly
north of the White House. Id. Photograph from: Fox, Ben, DC paints huge Black Lives Matter
mural      near     White      House,     THE      ASSOCIATED       PRESS     (June    5,    2020),
https://apnews.com/article/80d971be4f01869553a247b8d62ccb7b (last accessed Oct. 20, 2020).
3 Tan, Rebecca, et al., Protestors paint ‘Defund the police” right next to D.C.’s ‘Black Lives

Matter’ mural, THE WASHINGTON POST (June 7, 2020), https://perma.cc/BU4S-ZF7F (last
accessed Oct. 21, 2020).

                                                 11
        Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 12 of 36




Matter” mural so that the message contained an “equals” sign. The message then read “Black Lives

Matter = Defund the Police.”4




       37.     Shortly after the “= Defund the Police” message was painted, the District repainted

the stars above the “equals” sign, to signify the D.C. flag. The “Defund the Police” message

remained.

       38.     Officers with the MPD were present during the painting of the “Defund the Police”

mural, but refused to enforce the Defacement Ordinance against those creating the mural because

of the District’s agreement with the message. MPD did not fail to enforce the Defacement

Ordinance due to a concern for officer safety or due to being outnumbered by protestors.




4 Tan, Rebecca, et al., Protestors paint ‘Defund the police” right next to D.C.’s ‘Black Lives
Matter’ mural, THE WASHINGTON POST (June 7, 2020), https://perma.cc/BU4S-ZF7F (last
accessed Oct. 21, 2020).

                                              12
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 13 of 36




        39.        The District removed the “Defund the Police” mural in mid-August due to

“previously planned road work at 16th Street and H Street NW.”5 The mural was therefore

permitted to remain on the street for over two months, and was only removed due to planned road

construction.

        40.        A permit from the District Department of Transportation was neither sought nor

granted for the “Defund the Police” mural.

        41.        A permit from the Metropolitan Police Department (MPD) was neither sought nor

granted for the “Defund the Police” mural.

        42.        Despite the fact that the “Defund the Police” mural clearly violates the District

Defacement Ordinance, no punishment resulted from such unlawful activity. No one was cited and

no arrests were made for violating the Ordinance.

        43.        The “Black Lives Matter” and “Defund the Police” murals are visible from Google

satellite view:6




5
  Blitz, Matt, City Says ‘Defund The Police’ Message At BLM Plaza Was Erased Due To Road
Work, DCIST (Aug. 17, 2020) https://dcist.com/story/20/08/17/dc-defund-police-black-lives-
matter-plaza-mural/ (last accessed Oct. 21, 2020). Photograph from: Twitter, @dougmillsnyt,
https://twitter.com/dougmillsnyt/status/1269629320336728065 (last accessed Oct. 21, 2020).
6
   View of the streets surrounding the White House, image accessed on Oct. 14, 2020,
https://perma.cc/N3J4-ZR5J?type=image.

                                                  13
        Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 14 of 36




       44.     Also during the protests, construction scaffolding located on the southern side of

the U.S. Chamber of Commerce headquarters had become a “gallery wall for a wide array of

protest art.”7 Such “protest art” violated the D.C. Defacement Ordinance because it was placed

without prior permission of the property owner. The protest art was permitted to remain until




7
 Blitz, Matt, Protest Artists Come Out On A Rainy Sunday To ‘Reclaim’ H Street Art Tunnel Near
BLM Plaza, DCIST (Aug. 16, 2020) https://dcist.com/story/20/08/16/protest-artists-come-out-on-
a-rainy-sunday-to-reclaim-h-street-art-tunnel-near-blm-plaza/ (last accessed Oct. 21, 2020).

                                              14
          Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 15 of 36




August 2020, when the U.S. Chamber of Commerce removed the “mosaic of signs comprised of

words, photography, and painted murals” in order to preserve the work.8

       45.      Neither permission from the Chamber nor permits from the District Department

of Transportation were sought or granted for the protest art created on the construction scaffolding

at the U.S. Chamber of Commerce headquarters prior to the creation of the art.

       46.      Permits from the Metropolitan Police Department were neither sought nor granted

for the protest art created on the construction scaffolding at the U.S. Chamber of Commerce

headquarters prior to the creation of the art.

       47.      Despite the fact that the protest art clearly violates the District Defacement

Ordinance because it was placed on private property without prior permission from the property

owner, no punishment resulted from such unlawful activity. No one was cited and no arrests were

made for violating the Ordinance.

       48.      After the “Defund the Police” message and the artwork near the U.S. Chamber of

Commerce were removed, protestors organized an event entitled “Reclaim DC” for August 16,

2020, where individuals were called to “reclaim[] the H Street Art Tunnel at BLM Plaza” and

“[c]ome      create    art     in    all    forms.”    The     Palm      Collective,     Instagram,

https://www.instagram.com/p/CD7uEo_BYWK/.

       49.      In the months following the outbreak of protests, the public sidewalks and streets

of the District were marked with graffiti, street art, and street chalking. On the evening of August



8
 U.S. Chamber of Commerce, U.S. Chamber to Preserve Historic Black Lives Matter Artwork in
Partnership     with   Washington        D.C.-based     Institutions (Aug.     10,     2020),
https://www.uschamber.com/press-release/us-chamber-preserve-historic-black-lives-matter-
artwork-partnership-washington-dc (last accessed Oct. 21, 2020).

                                                 15
        Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 16 of 36




16, several pieces of graffiti were observed at 17th Street, NW and H Street, NW, near the U.S.

Chamber of Commerce Building:




                                              16
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 17 of 36




       50.      No permits were obtained for any of the graffiti, painting, chalking, or street art as

photographed in ¶ 45.

       51.      Permission from the owners of the private properties photographed in ¶ 45 was not

obtained prior to the placement of the graffiti, painting, chalking, and street art.

       52.      No arrests were made and no one was cited for the graffiti, painting, chalking, or

street art as photographed in ¶ 45, despite the fact that such destruction of public property clearly

                                                  17
        Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 18 of 36




violates the District Defacement Ordinance. MPD was present when the graffiti, painting,

chalking, and street art photographed in ¶ 45 was placed and observed the violations of the

Defacement Ordinance.

       53.      MPD did not enforce the Defacement Ordinance against the instances of graffiti,

painting, chalking, and street art photographed in ¶ 45 due to the District’s agreement with the

messages expressed by the protest art. MPD did not fail to enforce the Defacement Ordinance due

to a concern for officer safety or due to being outnumbered by protestors.

       54.      District arrest data indicates that there were 22 arrests for violations of the

Defacement Ordinance between May 30, 2020 and December 31, 2020. None of these arrests were

for speech or expression with which the City agrees.

Students for Life of America and Frederick Douglass Foundation August 1, 2020 Event
       55.      FDF and SFLA planned and executed an event on August 1, 2020. The purpose of

the event was for SFLA and FDF to come together to declare that “Black Pre-Born Lives Matter,”

in response to the period of unrest in the District and across the country following high-profile

deaths of African-American individuals in several U.S. jurisdictions during various confrontations

with police.

       56.      As part of the event, SFLA and FDF intended to paint “Black Pre-Born Lives

Matter” on the street near the Planned Parenthood Carole Whitehill Moses Center, located at 1225

4th St NE, Washington, DC 20002. The location was to signify the Plaintiffs’ belief in the sanctity

of pre-born life, and to bring attention to the fact that the abortion industry kills numerous pre-

born African-American children every year. The mural was intended to resemble the “Black Lives

Matter” and “Defund the Police” murals permitted by the City.



                                                18
        Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 19 of 36




       57.      By way of example, SFLA and FDF—in a separate event—were permitted to paint

“Black Pre-Born Lives Matter” on a street in downtown Baltimore:




       58.      Plaintiff Tina Whittington applied for a permit for assembly with the Metropolitan

Police Department for the event. The application is attached as Exhibit A. The application indicates

that there would be use of “bullhorns, [a] music stand, and signs with paint supplies.” The MPD

approved the permit for assembly. The application was approved, providing permission for the

assembly on August 1, 2020 from 6:00 A.M. until approximately 12:00 P.M.

       59.      In a separate conversation regarding the permit, an officer with MPD gave Ms.

Whittington verbal permission to paint the “Black Pre-Born Lives Matter” mural on 4th Street,

NE. The officer informed Ms. Whittington that the attendees would be permitted to paint the mural

in the street as long as tempera paint was used. The officer further stated that, because the Mayor

had allowed painting on other streets, that the Mayor had “opened Pandora’s Box” and therefore

the police officer would not be able to stop the attendees from painting their similar “Black Pre-

Born Lives Matter” mural on the public street.

                                                 19
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 20 of 36




        60.     Separately, FDF and SFLA sent a letter to the office of Mayor Bowser, requesting

permission to paint the mural: “SFLA and FDF request permission to paint Black Pre-Born Lives

Matter on the 1200 block of 4th Street NE at 6 o’clock in the morning on August 1, 2020, to

celebrate the beautiful children with endless potential who are the future of their community and

deserve the opportunity to make their mark in the world.” Letter to Mayor Bowser, attached as

Exhibit B. Police Chief Newsham and the Metropolitan Police Department were also copied on

the letter.

        61.     Additionally, the letter informed Mayor Bowser that “First Amendment

Assemblies are regulated by D.C. Code § 5-331.01 et seq. The Code requires people who wish to

assemble to apply to the Chief of the Metropolitan Police Department through a designated form.

SFLA has timely applied for a permit. If denied, SFLA will appeal to your office. You are required

by law to make a decision expeditiously, prior to the date of the event and explain your decision

in writing. D.C. Code § 5-331.06(d)(2).” Ex. B.

        62.     Finally, the letter noted that Mayor Bowser “must allow SFLA and FDF to paint

its ‘Black Pre-born Lives Matter’ message. Your original decision to paint ‘Black Lives Matter’

on the street is government speech. However, your decision to allow protestors to paint ‘Defund

the Police’ opened the streets up as a public forum. You are not permitted to discriminate on the

basis of viewpoint in making determinations relating to public assemblies in public fora.” Ex. B.

        63.     FDF and SFLA did not receive a response to the letter to Mayor Bowser’s office.




                                               20
        Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 21 of 36




       64.      Mayor Bowser supports Planned Parenthood and it’s “pro-choice” agenda.9

       65.      Because the MPD had approved the permit for assembly and given verbal

confirmation that attendees of the event would be permitted to paint “Black Pre-Born Lives

Matter” in tempera paint in the street, FDF and SFLA held the rally and gathering, commencing

at approximately 6:00 A.M. on August 1, 2020. Plaintiffs planned on painting the mural in

temporary paint that would only remain on the street until it was washed away by rainfall or water.

When the students and other Plaintiff volunteers and staff members arrived at Planned Parenthood,

approximately six police cars and several police officers awaited them. The police officers

informed the attendees that they could neither paint nor chalk a message on the street or sidewalk,

and if they did so, they would be arrested.

       66.      Mayor Bowser and/or District officials ordered the Metropolitan Police

Department to be present at the FDF and SFLA event in order to stop the painting and chalking.

       67.      Plaintiff J.R. Gurley traveled with four other individuals to the District for the

rally. He arrived at approximately 6:30 A.M. He brought clothes for painting, and incurred




9 See 2017 Annual Report, Planned Parenthood of Metropolitan Washington, DC at 14,
https://www.plannedparenthood.org/uploads/filer_public/7f/a7/7fa72f2a-bab4-4680-a552-
46478259b3ff/2017annualreport final.pdf (last accessed Apr. 15, 2021) (listing Mayor Bowser
as a “champion[] of choice” in attendance at Planned Parenthood’s 2017 “Pink Ball”); At Signing
of Women’s Health Care Bill, Mayor Bowser Announces Open Enrollment Extension, Executive
Office of the Mayor (Jan. 31, 2018), https://mayor.dc.gov/release/signing-women%E2%80%99s-
health-care-bill-mayor-bowser-announces-open-enrollment-extension (last accessed Apr. 15,
2021) (Mayor Bowser hosted a bill signing at the D.C. Planned Parenthood facility); Perry Stein,
D.C.’s only Planned Parenthood facility is open and ready to see patients, WASHINGTON POST
(Sept. 27, 2016), https://www.washingtonpost.com/local/dcs-only-planned-parenthood-facility-
is-open-and-ready-to-see-patients/2016/09/27/6d89326c-84cb-11e6-92c2-
14b64f3d453f_story.html (last accessed Apr. 15, 2021) (Mayor Bowser attended the D.C.
Planned Parenthood’s opening gala and benefit).

                                                21
        Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 22 of 36




expenses for gas and hotel. When the group arrived, they were told by a Metropolitan Police

Officer that if they chalked or painted the sidewalk, they would be taken to jail.

       68.         Plaintiff Bill Cleveland arrived at the rally at approximately 10 A.M., and was

prepared to assist with the painting of the “Black Pre-Born Lives Matter” mural.

       69.         Plaintiff Tina Whittington arrived at approximately 5 A.M., and brought painting

supplies purchased by SFLA for the planned mural, as well as signs, a podium sign, and other

event materials.

       70.         Two students affiliated with SFLA, Erica Caporaletti and Warner DePriest,

attempted to draw “Black Pre-Born Lives Matter” in chalk on the sidewalk, and were immediately

arrested. There was substantial media coverage of the event, including several instances of video

of the chalking and the subsequent arrests.10

       71.         Plaintiffs held a similar event on March 27, 2021, where they requested a permit

from the District to paint (in temporary paint) or chalk “Black Pre-Born Lives Matter” on the

public street outside of the Planned Parenthood Carole Whitehill Moses Center. On March 23,

2021, District officials issued a permit to Plaintiffs allowing an assembly consisting of 25 people

and allowed one bullhorn and one music stand. The permit (attached as Exhibit C) states “You are

not authorized or permitted to paint or mark the street and to paint or mark the sidewalk.”

       72.         The Plaintiffs were all prohibited from effectively communicating their desired

message when the District informed them that they would be subject to the Defacement Ordinance




10 See e.g., Dr. Berry, Susan, WATCH: D.C. Police Arrest Two Students Chalking ‘Black
Preborn Lives Matter’ in Front of Planned Parenthood, BREITBART NEWS,
https://perma.cc/27KS-NJUE (last accessed Oct. 9, 2020).

                                                 22
           Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 23 of 36




if they used temporary paint or chalk to display their message on the public sidewalk or public

street.

          73.    Plaintiffs’ message reached fewer people than similar messages—including the

“Defund the Police” and “Black Lives Matter” murals, among others—because Plaintiffs were

prohibited from painting or chalking their message on the public street or sidewalk.

          74.    District officials targeted the Plaintiffs’ religious and pro-life beliefs. The District

effectively denied Plaintiffs of the government benefit of chalking and street painting due to the

Plaintiffs’ religious and pro-life beliefs.

          75.    District officials acted under color of state law when enforcing the Defacement

Ordinance against the Plaintiffs.

          76.    The District has a policy and practice of enforcing the Defacement Ordinance

against speech expressing views it disagrees with and not enforcing the Ordinance against speech

expressing views it prefers.

          77.    The District instituted a policy and practice of enforcing the Defacement

Ordinance against the speech and expression of Plaintiffs but not the substantially similar

expression of others similarly situated.

          78.    As a policymaker, Mayor Muriel Bowser and/or District officials directed the

District to enforce the Defacement Ordinance against Plaintiffs but not other speakers, so that

enforcement became a policy and practice of the District.

          79.    The District adopted a policy and practice of enforcing the Defacement Ordinance

against speech with which it disagrees when it knowingly failed to enforce the Defacement

Ordinance against speech and expression of views the District prefers.


                                                  23
           Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 24 of 36




          80.    The District showed a deliberate indifference to the risk that the enforcement of

the Defacement Ordinance would result in violations to Plaintiffs’ constitutional rights.

          81.    The District’s unconstitutional enforcement of the Defacement Ordinance against

Plaintiffs’ speech has resulted in irreparable injury to Plaintiffs.

          82.    No adequate remedy against the Defendants’ application of the Defacement

Ordinance to Plaintiffs is available at law.

                                FIRST CLAIM FOR RELIEF
                 Violation of the Free Speech Clause of the First Amendment
                               to the United States Constitution

          83.    Plaintiffs reallege all matters set forth in paragraphs 1–82 and incorporate them

herein.

          84.    The Free Speech Clause applies to the District of Columbia.

          85.    The public ways and sidewalks where Plaintiffs and others attempted to

communicate their message are traditional public fora. Traditional public fora such as streets and

sidewalks “have immemorially been held in trust for the use of the public and, time out of mind,

have been used for purposes of assembly, communicating thoughts between citizens, and

discussing public questions.” Shuttlesworth v. City of Birmingham, 394 U.S. 147, 152 (1969)

(internal citations omitted).

          86.    Plaintiffs’ speech and expressive activity is protected by the First Amendment.

“Commenting on matters of public concern” such as abortion “are classic forms of speech that lie

at the heart of the First Amendment, and speech in public areas is at its most protected on public

sidewalks; a prototypical example of a traditional public forum.” Schenck v. Pro-Choice Network

of Western New York, 519 U.S. 357, 377 (1997).


                                                  24
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 25 of 36




       87.       The First Amendment emphatically prohibits the government from discriminating

against ideas based on the content or viewpoint of protected speech. The government, “including

a municipal government vested with state authority, has no power to restrict expression because

of its message, its ideas, its subject matter, or its content.” Reed v. Town of Gilbert, Ariz., 576 U.S.

155, 163 (2015) (cleaned up).

       88.       Content-based laws, including the application of otherwise constitutional laws in

a content-based manner, “are presumptively unconstitutional and may be justified only if the

government proves that they are narrowly tailored to serve compelling state interests.” Reed, 576

U.S. at 163 (cleaned up).

       89.       Laws that discriminate on the basis of viewpoint are presumed unconstitutional.

       90.       Plaintiffs and others were impermissibly prohibited from communicating their

message when Defendants prohibited Plaintiffs from painting or chalking their message on the

public streets and sidewalks, but permitted similar messages by others to be painted or chalked on

the public streets and sidewalks. The District’s enforcement of the Defacement Ordinance to

censor the message of Plaintiffs is impermissibly content and viewpoint based. The application of

the Defacement Ordinance to Plaintiffs therefore unconstitutionally discriminates against

Plaintiffs’ speech based on its content and Plaintiffs’ viewpoint.

       91.       By prohibiting Plaintiffs from communicating their message in their desired way,

the Defendants’ actions also constitute an impermissible prior restraint.

       92.       There are no guidelines governing the unbridled discretion of District officials and

prohibiting them from discriminating against viewpoints when enforcing the Defacement

Ordinance.


                                                  25
        Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 26 of 36




       93.      The application of the Defacement Ordinance to Plaintiffs serves no legitimate, or

compelling, government interest, and Defendants lack any evidence or sufficient evidence to

demonstrate the existence of such an interest.

       94.      The application of the Defacement Ordinance to Plaintiffs is not narrowly tailored

to further any government interest, and is not the least restrictive means of achieving any alleged

government interest.

       95.      The application of the Defacement Ordinance to Plaintiffs suppresses substantially

more speech than is necessary to further any alleged government interest.

       96.      Plaintiffs do not have any, much less ample, alternative channels to communicate

their desired message.

       97.      District officials acted under color of state law when enforcing the Defacement

Ordinance against the Plaintiffs.

       98.      The District has a policy and practice of enforcing the Defacement Ordinance

against speech it disagrees with and not enforcing against speech it prefers.

       99.      The Defacement Ordinance is unconstitutional as applied to Plaintiffs’ speech

under any applicable standard of scrutiny.

       100.     Accordingly, Defendant’s enforcement of the Defacement Ordinance against

Plaintiffs violates the First Amendment of the United States Constitution.

       101.     Therefore, Defendants’ enforcement of the Defacement Ordinance against

Plaintiffs’ speech unconstitutionally infringes on Plaintiffs’ rights, thereby entitling Plaintiffs to

the belief requested below under 42 U.S.C. § 1983.




                                                 26
          Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 27 of 36




          102.     WHEREFORE, Plaintiffs respectfully request that the Court grant the relief set

forth hereinafter in the prayer for relief.

                                   SECOND CLAIM FOR RELIEF
                 Violation of the Fifth Amendment to the United States Constitution
                                            Due Process

          103.     Plaintiffs reallege all matters set forth in paragraphs 1–82 and incorporate them

herein.

          104.     The Due Process Clause of the Fifth Amendment requires that the government

treat all similarly situated organizations and individuals equally.

          105.     The Fifth Amendment to the United States Constitution—which applies to the

District of Columbia—prohibits the government from depriving Plaintiffs of life, liberty, or

property without due process of law. The protection of liberty within the Fifth Amendment

prohibits denying any person the equal protection of law. United States v. Windsor, 570 U.S. 744,

774 (2013). The Fifth Amendment’s guarantee of equal protection requires that the government

treat all similarly situated individuals and organizations equally.

          106.     By applying the Defacement Ordinance to Plaintiffs, but not to other individuals

or organizations similarly situated, the Defendants have impermissibly subjected Plaintiffs to

unequal treatment from similarly situated individuals and organizations.

          107.     The application of the Defacement Ordinance to Plaintiffs serves no legitimate,

important, or compelling government interest, and Defendants lack any evidence or sufficient

evidence to demonstrate the existence of such an interest.

          108.     The application of the Defacement Ordinance to Plaintiffs was not the least

restrictive means of achieving any alleged government interest.


                                                  27
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 28 of 36




        109.       The application of the Defacement Ordinance to Plaintiffs is not narrowly tailored

to any interest.

        110.       The discriminatory application of the Defacement Ordinance to Plaintiffs, but not

others similarly situated, is not rationally related to any government interest.

        111.       District officials acted under color of state law when enforcing the Defacement

Ordinance against the Plaintiffs.

        112.       The District has a policy and practice of enforcing the Defacement Ordinance

against speech it disagrees with and not enforcing against speech it prefers.

        113.       By enforcing the Defacement Ordinance against some messages, but not other

similar messages, the Defendants have impermissibly subjected Plaintiffs to unequal treatment a

compared to similarly situated individuals and organizations.

        114.       The Defacement Ordinance, as applied to Plaintiffs, accordingly violates the Due

Process Clause of the Fifth Amendment.

        115.       The Due Process Clause of the Fifth Amendment requires that the government

refrain from engaging in the selective enforcement of its laws.

        116.       The Plaintiffs intended to engage in their protected constitutional rights when they

gathered for the August 1, 2020 event to declare that “Black Pre-Born Lives Matter.”

        117.       The District selectively enforced the Defacement Ordinance against Plaintiffs due

to the content and viewpoint of Plaintiffs’ speech and expression.

        118.       The District’s enforcement of the Defacement Ordinance against Plaintiffs was

improperly motivated by the desire to prevent Plaintiffs’ exercise of their constitutional rights.




                                                   28
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 29 of 36




        119.     The District singled out Plaintiffs for enforcement of the Defacement Ordinance

but declined to enforce the Defacement Ordinance against substantially similar conduct and

similarly situated actors.

        120.     D.C. Mayor Muriel Bowser and/or District officials instructed the Metropolitan

Police Department to be present at Plaintiff’s August 1, 2020 event and to enforce the Defacement

Ordinance against Plaintiffs.

        121.     The District had a discriminatory purpose and intent when it enforced the

Defacement Ordinance against Plaintiffs but not others similarly situated.

        122.     The District intended to discriminate against Plaintiffs when it enforced the

Defacement Ordinance against Plaintiffs’ speech and expression.

        123.     The effect of the District’s enforcement of the Defacement Ordinance was

discriminatory against Plaintiffs’ exercise of their constitutional rights.

        124.     The application of the Defacement Ordinance to Plaintiffs is not narrowly tailored

to further any government interest, and is not the least restrictive means of achieving any alleged

government interest.

        125.     Accordingly, the Defacement Ordinance, as applied to Plaintiffs, violates the Fifth

Amendment to the United States Constitution.

        126.     WHEREFORE, Plaintiffs respectfully request that the Court grant the relief set

forth hereinafter in the prayer for relief.




                                                  29
          Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 30 of 36




                                    THIRD CLAIM FOR RELIEF
                 Violation of the First Amendment to the United States Constitution
                                          Free Association

          127.     Plaintiffs reallege all matters set forth in paragraphs 1–82 and incorporate them

herein.

          128.     The First Amendment to the United States Constitution protects the right to

freedom of association.

          129.     Plaintiffs hold views respecting the dignity and sanctity of human life, including

opposition to abortion in all forms, and they associate with others for the purpose of more

effectively expressing that viewpoint. In response to the ongoing protests following the high-

profile deaths of African-Americans when interacting with law enforcement, Plaintiffs desired to

come together to promote their message that “Black Pre-Born Lives Matter,” and associate with

others who share those ideals.

          130.     The application of the Defacement Ordinance to Plaintiffs chills, deters, and

restricts Plaintiffs from participating in activities organized around their shared beliefs.

          131.     The application of the Defacement Ordinance to Plaintiffs serves no legitimate, or

compelling, government interest, and Defendants lack any evidence or sufficient evidence to

demonstrate the existence of such an interest.

          132.     The application of the Defacement Ordinance to Plaintiffs is not narrowly tailored

to further any government interest, and is not the least restrictive means of achieving any alleged

government interest.




                                                  30
          Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 31 of 36




          133.   The District’s application of the Defacement Ordinance to Plaintiffs’ speech—and

not the speech of others—impermissibly infringes on Plaintiffs’ right to associate on the basis of

their shared beliefs.

          134.   The Defacement Ordinance, as applied to Plaintiffs, is therefore unconstitutional

under the First Amendment to the United States Constitution.

          135.   WHEREFORE, Plaintiffs respectfully request that the Court grant the relief set

forth hereinafter in the prayer for relief.

                                FOURTH CLAIM FOR RELIEF
                      Violation of the Religious Freedom Restoration Act
                                        42 U.S.C. § 2000bb
                   on behalf of Plaintiffs Gurley, Cleveland, and Whittington

          136.   Plaintiffs reallege all matters set forth in paragraphs 1–82 and incorporate them

herein.

          137.   Plaintiffs Gurley, Cleveland, and Whittington share sincerely held religious beliefs

that all life, from the moment of conception, is precious, and believe that abortion is a grave sin.

The individual Plaintiffs therefore engage in pro-life advocacy and witness as part of their religious

beliefs, including organizing and participating in the August 1, 2020 rally.

          138.   When Plaintiffs engage in pro-life advocacy, they exercise their religious beliefs

within the meaning of the Religious Freedom Restoration Act.

          139.   The District’s enforcement of the Defacement Ordinance against the individual

Plaintiffs substantially burdens their religious exercise.

          140.   The District’s enforcement of the Defacement Ordinance against the individual

Plaintiffs chills their religious exercise.



                                                 31
          Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 32 of 36




          141.     The enforcement of the Defacement Ordinance subjects the individual Plaintiffs

to criminal penalties.

          142.     The enforcement of the Defacement Ordinance against the individual Plaintiffs

furthers no compelling governmental interest and is not narrowly tailored to any compelling

government interest.

          143.     The enforcement of the Defacement Ordinance against the individual Plaintiffs is

not the least restrictive means of furthering the Defendant’s interests.

          144.     Accordingly, the application of the Defacement Ordinance to the individual

Plaintiffs violates the Religious Freedom Restoration Act.

          145.     WHEREFORE, the individual Plaintiffs respectfully request that the Court grant

the relief set forth in the prayer for relief.

                                    FIFTH CLAIM FOR RELIEF
                 Violation of the First Amendment to the United States Constitution
                                       Free Exercise of Religion
                     on behalf of Plaintiffs Gurley, Cleveland, and Whittington

          146.     Plaintiffs reallege all matters set forth in paragraphs 1–82 and incorporate them

herein.

          147.     Plaintiffs Gurley, Cleveland, and Whittington share sincerely held religious beliefs

that all life, from the moment of conception, is precious, and believe that abortion is a grave sin.

The individual Plaintiffs therefore engage in pro-life advocacy and witness as part of their religious

beliefs, including organizing and participating in the August 1, 2020 rally.

          148.     When Plaintiffs engage in pro-life advocacy, they exercise their religious beliefs

within the meaning of the Free Exercise Clause.



                                                   32
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 33 of 36




        149.     The District’s enforcement of the Defacement Ordinance against the individual

Plaintiffs substantially burdens the individual Plaintiffs’ religious exercise.

        150.     The District’s enforcement of the Defacement Ordinance against the individual

Plaintiffs chills their religious exercise.

        151.     The enforcement of the Defacement Ordinance subjects the individual Plaintiffs

to criminal penalties.

        152.     The Defacement Ordinance is neither neutral nor generally applicable as applied

to the individual Plaintiffs.

        153.     The Defacement Ordinance is not neutral as applied to the individual Plaintiffs

because it was applied to silence pro-life religious beliefs when Defendant would not allow

Plaintiffs to paint or chalk “Black Pre-Born Lives Matter” on the street or sidewalk, but permitted

other messages, done in an identical manner in permanent paint, to be created without punishment.

        154.     The Defacement Ordinance is likewise not generally applicable as applied to the

individual Plaintiffs, because Defendant applied the Defacement Ordinance to religious pro-life

speech but did not apply it to other substantially similar non-religious messages.

        155.     The Free Exercise Clause prohibits the government from disapproving of or

showing hostility toward a particular religion or religion in general.

        156.     The Defacement Ordinance is neither neutral nor generally applicable as applied

because the District treated comparable secular activity more favorably than religious exercise.

        157.     The enforcement of the Defacement Ordinance against the individual Plaintiffs

furthers no compelling governmental interest and is not narrowly tailored to any compelling

government interest.


                                                 33
          Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 34 of 36




          158.   The enforcement of the Defacement Ordinance against the individual Plaintiffs is

not the least restrictive means of furthering the Defendant’s interests.

          159.   The Defacement Ordinance, as applied to the individual Plaintiffs, violates the

Free Exercise Clause of the First Amendment of the United States Constitution.

          160.   The enforcement of the Defacement Ordinance against the individual Plaintiffs

also violates the individual Plaintiffs’ “hybrid” rights under the Free Exercise Clause in

conjunction with their rights to Free Speech and Free Association guaranteed by the First

Amendment and Equal Protection guaranteed by the Fifth Amendment.

          161.   The First Amendment’s Free Exercise Clause requires the government to satisfy

strict scrutiny before it may burden an individual’s exercise of religion in conjunction with its

First and Fifth Amendment rights.

          162.   Defendant cannot show a compelling interest for enforcing the Defacement

Ordinance against the individual Plaintiffs, nor can it demonstrate that the application of the

Defacement Ordinance pursues its goals in a means least restrictive of the individual Plaintiffs’

rights.

          163.   Accordingly, the Defacement Ordinance, as applied to the individual Plaintiffs,

violates the individual Plaintiffs’ hybrid Free Exercise rights guaranteed by the First

Amendment.

          164.   WHEREFORE, the individual Plaintiffs respectfully request that the Court grant

the relief set forth in the prayer for relief.




                                                 34
         Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 35 of 36




                                      PRAYER FOR RELIEF
        Plaintiffs respectfully request that this Court enter judgment against Defendants and grant

Plaintiffs the following relief:


        (A)     Declare the Defacement Ordinance unconstitutional as applied to the Plaintiffs
                because its application violates the rights of Plaintiffs to the freedom of speech and
                association and of due process, which are guaranteed to Plaintiffs under the United
                States Constitution.

        (B)     Grant to Plaintiffs preliminary and permanent injunctive relief against the
                Defacement Ordinance as applied to Plaintiffs and the exercise of their
                constitutional rights;

        (C)     Grant to Plaintiffs an award of actual and nominal damages;

        (D)     Grant to Plaintiff an award for their costs of litigation, including reasonable
                attorneys’ fees and costs, as authorized by 42 U.S.C. § 1988;

        (E)     Grant such other and further relief as the Court deems appropriate.

Plaintiffs demand a jury for all issues so triable.

Respectfully submitted this 16th day of April, 2021.


By: s/ Elissa M. Graves
 Kristen K. Waggoner (DC Bar #242069)
 Kevin H. Theriot (AZ Bar #030446)
 Elissa M. Graves (DC Bar #1029052)
 ALLIANCE DEFENDING FREEDOM
 15100 N. 90th Street
 Scottsdale, Arizona 85260
 Telephone: (480) 444-0020
 Facsimile: (480) 444-0025
 Email: kwaggoner@adflegal.org
        ktheriot@adflegal.org
        egraves@adflegal.org

 David A. Cortman (DC Bar #478748)
 ALLIANCE DEFENDING FREEDOM
 1000 Hurricane Shoals Rd. NE


                                                  35
        Case 1:20-cv-03346-JEB Document 26 Filed 04/22/21 Page 36 of 36




 Suite D-1100
 Lawrenceville, GA 30040
 Telephone: (770) 339-0774
 Email: dcortman@adflegal.org

Attorneys for Plaintiffs




                                      36
